United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-2635
                                    ___________

United States of America,            *
                                     *
            Appellee,                *
                                     * Appeal from the United States
      v.                             * District Court for the Western
                                     * District of Missouri
Charles R. Henderson, also known as *
Charles E. Black, also known as      *        [UNPUBLISHED]
Charles Henderson,                   *
                                     *
            Appellant.               *
                                ___________

                          Submitted: November 6, 2001

                               Filed: November 13, 2001
                                    ___________

Before McMILLIAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                            ___________

PER CURIAM.

       Charles R. Henderson appeals from the final judgment entered in the District
Court1 for the Western District of Missouri after he pleaded guilty to being a felon in
possession of ammunition, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1). The
district court sentenced Henderson to 180 months imprisonment and five years
supervised release. Counsel has filed a brief and moved to withdraw under Anders
v. California, 386 U.S. 738 (1967), arguing that Henderson should have received a

      1
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
lower sentence because he pleaded guilty to being a felon in possession of
ammunition, not to being an armed career offender. Henderson has not filed a pro se
supplemental brief. For the reasons discussed below, we affirm the judgment of the
district court.

       To the extent Henderson is arguing that his sentence was too harsh, there is no
jurisdictional basis for review. See 18 U.S.C. § 3742(a) (grounds for appeal of
sentence by defendant). Moreover, the district court did not plainly err in sentencing
him as an armed career criminal, because he did not argue below--nor does he argue
on appeal--that he is not an armed career criminal, and his prior burglary and
aggravated-assault convictions (for which he received multi-year prison sentences)
are qualifying convictions. See id. §§ 922(g)(1) (prohibiting felons from possessing
ammunition or firearms), 924(e)(1) (15-year minimum sentence for person who
violates § 922(g) and has 3 previous convictions for “violent felony” or serious drug
offense), 924(e)(2)(B)(i)-(ii) (“violent felony” means any crime punishable by
imprisonment exceeding 1 year that has as element use, attempted use, or threatened
use of physical force against person of another, or is burglary); U.S.S.G. § 4B1.4(a)
(defendant who is subject to enhanced sentence under § 924(e) is “armed career
criminal”); DeRoo v. United States, 223 F.3d 919, 926 (8th Cir. 2000) (reviewing for
plain error district court’s inclusion of predicate conviction for purposes of Armed
Career Criminal Act where inmate did not raise argument below).

      We have reviewed the record independently under Penson v. Ohio, 488 U.S.
75 (1988), and have found no nonfrivolous issues. Accordingly, we grant counsel’s
motion to withdraw and affirm the judgment of the district court.

      A true copy.

             Attest:

                       CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


                                         -2-